         Case 1:20-cv-03003-SCJ-RDC Document 16 Filed 10/12/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

    Kathleen Bennett,                      )
                                           )
          Plaintiff,                       ) Civil Action File No.:
                                           ) 1:20-cv-03003-SCJ-RDC
    v.                                     )
                                           )
    Trans Union LLC,                       )
                                           )
          Defendant.                       )
                                           )

                        NOTICE OF SETTLEMENT AS TO
                             TRANS UNION LLC

         Plaintiff, Kathleen Bennett, hereby notifies the Court that a settlement of the

above-referenced action has been reached with Defendant, Trans Union LLC

(“Trans Union”). Plaintiff and Trans Union anticipate needing approximately 90

days to document and conclude the settlement. Plaintiff will thereafter file or

otherwise move for a dismissal as to Trans Union. Accordingly, Plaintiff respectfully

submits that this obviates the need for Trans Union to file an Answer or make any

other Court required filings prior to dismissal. 1




1
  If, however, the settlement is not concluded within the next 90 days, Plaintiff will
timely notify the Court.
                                            1
Case 1:20-cv-03003-SCJ-RDC Document 16 Filed 10/12/20 Page 2 of 3




Respectfully submitted this 12th day of October, 2020.

                                      BERRY & ASSOCIATES

                                      /s/ Joseph L. Erkenbrack
                                      Joseph L. Erkenbrack
                                      Georgia Bar No.: 801728
                                      JErkenbrack@mattberry.com
                                      2751 Buford Highway, Suite 600
                                      Atlanta, GA 30324
                                      Ph. (404) 235-3305

                                      Plaintiff’s Attorney




                                  2
     Case 1:20-cv-03003-SCJ-RDC Document 16 Filed 10/12/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on October 12, 2020, I caused the electronic filing of the

foregoing document to be filed with the Clerk of the Court using the CM/ECF

system, which will automatically send e-mail notifications of such filing to all

attorneys of record that have appeared in this case. I also served a copy of the

foregoing document on Trans Union, via First-Class Mail, with adequate postage

affixed thereto and addressed as follows:

Michael Merar
Quilling, Selander, Lownds, Winslett & Moser, PC
6900 N. Dallas Parkway, Suite 800
Plano, Texas 75024

                                                BERRY & ASSOCIATES

                                                /s/ Joseph L. Erkenbrack
                                                Joseph L. Erkenbrack
                                                Georgia Bar No.: 801728
                                                JErkenbrack@mattberry.com


                                                Plaintiff’s Attorney




                                            3
